DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 4/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi (US 2018/0177382 A1).
Regarding claim 1, Yagi discloses 
A control device (4) comprising: 
a processor (32) comprising hardware ([0027]), the processor being configured to:  
5perform movie display control of causing a display (43) to sequentially display a plurality of images (V11, V12) acquired in time series (fig. 2), and still image display control of causing the display to display any of the plurality of images (V21) as a still image (fig. 3);  
10detect a first operation on a switch by a user (S30a); 
determine whether a predetermined operation condition for the switch is satisfied, after the first operation has been detected (Button 41a is pressed once to freeze and once more to cancel freeze.  Therefore a determination must be made as to whether the button 41a is pressed a second time.  This determination reads on “predetermined operation condition for the switch”’ [0032]); 
switch, when the first operation is detected (S30a) 15while the movie display control is being executed ([0065]; Movie display (S11-S14) is carried out until freeze button is pressed), from the movie display control to the still image display control and causing the display to display, as a still image, an image displayed at a timing at which the first operation is detected (S32-S54; fig. 3); and  
20cause, when the processor determines that the predetermined operation condition is satisfied, a memory to store the image displayed as a still image under the still image display control (S35).
	
Regarding claim 5, Yagi discloses everything claimed as applied above (see claim 1), in addition, Yagi discloses, wherein the processor is configured to:
switch from the movie display control (S11-S14; fig. 2) to the still image display control (S31-S54; fig. 3) when the processor detects the first operation while the movie display control is being executed (S30a; [0065]), and cause the display device to display, as a still image, an image displayed at a timing when the first operation is detected (S33), and
continue the still image display control when the processor determined that the predetermined operation condition is not satisfied (When the second press of the button 41a is not detected, the freeze is not canceled and therefore continues; [0076]). 

Regarding claim 7, Yagi discloses everything claimed as applied above (see claim 5), in addition, Yagi discloses, wherein the processor is configured to switch from the still image display control to the movie display control when the processor detects the first operation while the still image display control is being executed ([0076]; Freeze processing continues until the button 41a is pressed again which then cancels the freeze processing, returning to the live-display processing.) and when the processor determined that the predetermined operation condition is not satisfied (If a recording instruction is input, a second press of 41a is not necessary to switch to the movie mode since pressing a recording instruction causes live view display as shown in S73, S83, S93). 

An observation system comprising the control device according to claim 1 (fig. 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Bhat (US 2016/0295086 A1).

Regarding claim 2, Yagi discloses everything claimed as applied above (see claim 1), however, Yagi, fails to explicitly disclose the predetermined operation condition is satisfied when a continued time period during which the processor detects the first operation reaches a predetermined time period.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bhat. 
In a similar field of endeavor, Bhat discloses wherein the processor (108) is configured to determine that the predetermined operation condition is satisfied when a continued time period during which the processor detects the first operation reaches a predetermined time period ([0037]).


Regarding claim 3, Yagi and Bhat, the combination, discloses everything claimed as applied above (see claim 2), in addition, Yagi discloses, wherein the switch is formed by a push button switch (41a), and the processor (32) is configured to detect pressing of the switch by the user as the first operation ([0032]). 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Wada et al. (US 2002/0033882 A1) hereinafter referenced as Wada.

Regarding claim 4, Yagi discloses everything claimed as applied above (see claim 1), however, Yagi, fails to explicitly disclose the switch is a two stage button switch.  However, the examiner maintains that it was well known in the art to provide this, as taught by Wada. 
In a similar field of endeavor, Wada discloses wherein the switch (11) is formed by a button switch operable in two stages that are half pressing and full pressing ([0033]),
the processor (30) is configured to detect the half pressing of the switch by the user as the first operation (Freeze operation; [0033]) and detect the full pressing of the switch by the user as a second operation ([0033]), and
the processor is configured to determine that the predetermined operation condition is satisfied when the processor detects the first operation and then detects the second operation ([0033]; The frozen image is recorded if the additional push operation (second-stage) is performed).
Yagi teaches performing a freeze display of an image when a freeze button is pressed.  Wada teaches performing a freeze display of an image when a freeze button is half-pressed and recording the frozen image when the freeze button is full-pressed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Yagi by applying the technique of Wada to achieve the predictable result of storing the frozen image in a recording device.

	
Regarding claim 6, Yagi discloses everything claimed as applied above (see claim 5), in addition, Wada discloses, wherein the processor (30) is configured to cause the memory (17) to store the image displayed as a still image under the still image display control when the processor detects the first operation while the still image display control is being executed (Yes at 112 fig. 5B) and when the processor determines that the predetermined operation condition is satisfied (111; fig. 5B; [0033]). 
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. (US 2018/0288361 A1) discloses an endoscope with a freeze button and a record button for freezing and recording a displayed image ([0039]).
	Yanagidate (US 2017/0034484 A1) discloses an endoscope with a two-step freeze button ([0129]).
	Urasaki et al. (US 2021/0076903 A1) discloses an endoscope with a freeze button wherein a long press and short press of the freeze button perform different functions (fig. 3).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/18/2021